
	
		III
		110th CONGRESS
		1st Session
		S. RES. 180
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2007
			Mr. Crapo (for himself
			 and Mr. Craig) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			May 10, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the 70th anniversary of the
		  Idaho Potato Commission and designating May 2007 as Idaho Potato
		  Month.
	
	
		Whereas the State of Idaho produces roughly one-third of
			 all the potatoes grown in the United States, harvesting an average of
			 12,000,000,000 to 14,000,000,000 pounds annually;
		Whereas the State of Idaho’s unique climate of warm days,
			 cool nights, mountain-fed irrigation, and rich volcanic soil is conducive to
			 growing world-renowned potatoes;
		Whereas Idaho potatoes are top-selling and highly
			 recognized potatoes in the United States due to their consistently great taste,
			 versatility, and nutritional content;
		Whereas the Idaho potato brand is
			 recognized throughout the world for its high quality and is an identifying
			 characteristic of the great State of Idaho;
		Whereas May 2007 marks the 70th consecutive year that
			 Idaho potatoes have been promoted by the Idaho Potato Commission, an Idaho
			 potato industry group responsible for generating attention for the numerous
			 attributes of Idaho potatoes;
		Whereas the Idaho Potato Commission is recognized
			 nationally and internationally as a top promotional authority for Idaho’s
			 potatoes and potato products;
		Whereas the Idaho Potato Commission’s requirement, since
			 1959, that only potatoes grown in the State of Idaho are allowed to wear the
			 Grown in Idaho Federal certification mark contributed toward the
			 creation of a distinctive, enduringly successful, and popular brand for the
			 Russet Burbank potato variety; and
		Whereas Idaho’s potato industry contributes approximately
			 $2,700,000,000 to the State economy and employs 39,000 residents: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 70th anniversary of the Idaho Potato Commission; and
			(2)designates May
			 2007 as Idaho Potato Month.
			
